COFFEY, J.
The final brief in this matter was filed November 29, 1886, which should be considered the date of actual submission of the controversy.
1. The theory of the contestants’ counsel does not fit the facts in this ease. If I correctly apprehend the respective arguments of counsel, the position assumed by the executors is the true legal one. “The widow can claim to own an undivided half only of such property as is distributed in kind, and then only after distribution.” If she have received one-half of the community property her right as survivor is satisfied.
Exception and objection denied and overruled.
2. The prosecution of the appeal seems to have been necessary to obtain a final judicial determination of the rights and duties of the executors.
Exception and objection denied and overruled. Account allowed.